242 F.2d 760
Matter of August R. GERECKE, Bankrupt, August R. Gerecke, Appellant.
No. 12149.
United States Court of Appeals Third Circuit.
Argued April 15, 1957.Decided April 18, 1957.

Isadore B. Miller, Paterson, N.J., for appellant.
Jerome D. Schwitzer, Asst. U.S. Atty., Newark, sN.J.  (Chester A. Weidenburner, U.S. Atty., George J. Rossi, Asst. U.S. Atty., Newark, N.J., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
August R. Gerecke, Bankrupt, appeals from a denial of a discharge by the district judge.  The denial was based upon a finding that the bankrupt had made a knowingly false statement in a credit application which was relied upon in part by a creditor.  The referee found that the bankrupt failed to sustain the burden of proof imposed upon him by the Bankruptcy Act, § 14, sub. c(3), 11 U.S.C.A. § 32, sub. c(3).  The district court affirmed the referee.  We not only do not find the conclusion clearly erroneous, but we agree with it.


2
The judgment of the district court will be affirmed.